Citation Nr: 0739702	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  03-25 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a 
concussion.  

3.  Entitlement to service connection for a cervical spine 
condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from April to June 1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in
Waco, Texas.  In May 2003, the RO determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for a low back disability, and denied 
a claim for a cervical spine condition.  In August 2003, the 
RO denied a claim for service connection for residuals of a 
concussion.  In March 2006, the Board remanded the claims for 
additional development.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in November 1987, the RO 
denied the veteran's claim of entitlement to service 
connection for a chronic low back disability.

2.  The evidence received since the RO's November 1987 
decision denying the veteran's claim for service connection 
for a chronic low back disability which was not previously of 
record, and which is not cumulative of other evidence of 
record, does not raise a reasonable possibility of 
substantiating the claim.

3.  The appellant does not have residuals of a concussion as 
a result of his service.

4.  The appellant does not have a cervical spine condition as 
a result of his service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's November 1987 decision denying the veteran's claim for 
service connection for a chronic low back disability; the 
claim for a chronic low back disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

2.  Residuals of a concussion were not incurred or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

3.  A cervical spine condition was not incurred or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim for service connection 
for a low back disability.  He contends that he was struck in 
the back with a rifle butt during service.  See veteran's 
notice of disagreement, received in September 2003.  

A review of the claims file indicates that, in November 1987, 
the RO denied the veteran's claim of entitlement to service 
connection for a chronic low back disability.  The veteran 
did not perfect an appeal, and the RO's decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002).  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108.

In September 2002, the veteran filed to reopen his claim, and 
in May 2003 the RO denied the claim.  The veteran has 
appealed.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  For claims filed after August 29, 2001, as in 
this case, new and material evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2007); see also 38 C.F.R. § 4.9 (2007); 
Beno v. Principi, 3 Vet. App. 439 (1992).

Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90; 56 Fed. Reg. 45711 (1990).  Service connection may be 
granted for a disability that resulted from a defect which 
was subject to a superimposed disease or injury during 
service.  Id.  

Kyphosis is an abnormal backward curvature of the spine.  
Godfrey v. Brown, 7 Vet. App. 398, 403 (1995).  

The most recent and final denial of this claim was the RO's 
decision dated in November 1987.  Therefore, the Board must 
determine whether new and material evidence has been 
submitted since the RO's November 1987 decision.  See 38 
U.S.C.A. § 5108.  When determining whether evidence is new 
and material, the specified basis for the last final 
disallowance must be considered. See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Evidence of record at the time of the November 1987 rating 
decision included the veteran's service medical records, 
which showed that in April 1963 he stated that, "He wants 
out and he doesn't care how."  The report states that the 
veteran had been referred to the Recruit Evaluation Unit by 
his company commander because of unsatisfactory progress in 
training.  It was noted that he frequently visited sick bay 
for a backache although there was no disqualifying defect 
found.  

In May 1963, he was treated for complaints of low back pain, 
and that he reported a six to seven year history of such 
pain, and that there was a questionable trauma history.  On 
examination, there was kyphosis and increased lordosis, which 
were also noted on X-ray, with the X-rays not showing any 
other findings.  The veteran's separation examination report, 
dated in June 1963, noted kyphosis NCD (not considered 
disabling).  

As for the post-service medical evidence, it consisted of an 
August 1987 report from a private physician, D.K.F., M.D., 
which shows treatment for back pain since the beginning of 
the year.  The diagnosis was "low back and leg pain."  

At the time of the RO's November 1987 decision, there was no 
competent evidence to show that the veteran's lordosis or 
kyphosis was not developmental in origin, and no competent 
opinion to show that the veteran had a low back disorder that 
was caused or aggravated by his service, to include lumbar 
disease that was subject to a superimposed disease or injury.  

Evidence received since the RO's November 1987 rating 
decision consists of VA and non-VA reports, and reports from 
the Social Security Administration (SSA), dated between 1964 
and 2004.  This evidence indicates that in February 1972, the 
veteran fell while at work.  He subsequently sought treatment 
for symptoms that included low back pain.  X-ray studies 
shortly after the fall reportedly showed that he had "pulled 
his fifth lumbar out" and had a "slipped disc."  However, 
the physician's own X-rays did not reveal any low back 
pathology.  The impression noted no objective evidence of low 
back pathology.  See report from H.G.G., D.O., dated in 1972.  

In December 1975, the veteran sustained about a 30-foot fall 
from a ladder, onto a concrete surface.  The impression was 
blunt trauma to the face and chest with multiple right rib 
fractures.  See reports from Medical Center Hospital, dated 
in 1975.  The next relevant treatment is dated in January 
1987, at which time the veteran received a facet block 
injection at three levels of the lumbar spine, with a 
diagnosis of "back and bilateral leg pain."  

In January 1988, he received additional treatment for low 
back symptoms after a fall at work.  See reports from J.S., 
M.D., dated in 1988.  Subsequently dated medical reports 
contain notations of kyphosis, chronic low back pain, and a 
history of lumbar fusion.  A December 2004 magnetic resonance 
imaging study noted disc protrusions at T12- L1, and L4-5, 
and mild facet arthrosis at levels L2-5. 

The Board finds that this evidence is not new and material to 
the veteran's claim.  The submitted evidence shows that the 
veteran sustained no less than three injuries after 
separation from service.  Furthermore, even assuming, 
arguendo, that the "diagnosis" of "back pain" in 1987 is 
sufficient to show a low back condition, cf. Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)), this evidence is 
dated about 23 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, there is no competent evidence to show that the 
veteran has a low back disorder that was caused or aggravated 
by his service.  The Board therefore finds that this new 
evidence does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the claim must be denied.  

The only other pertinent evidence received since the RO's 
November 1987 decision consists of written testimony from the 
veteran.  However, the veteran, as a layperson, is not 
competent to give a medical opinion as to a diagnosis or 
causation.  Therefore, as the veteran has not submitted 
competent medical evidence showing that he has a low back 
condition that is related to his service, these statements 
are not new and material evidence, and are insufficient to 
reopen the claim.  See Hickson v. West, 11 Vet. App. 374 
(1998) (lay assertions of medical causation cannot suffice as 
new and material evidence to reopen a claim); Savage v. 
Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 
211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In September 2002, the veteran filed a claim for inter alia 
"back injury," "concussion," and "black outs."  In his 
explanation, he stated that he fell on his back in boot camp 
and indicated that he hurt his lumbar spine and cervical 
spine as a result.  He further contends that he was struck in 
the back with a rifle butt during service.  See veteran's 
notice of disagreement, received in September 2003.  The 
Board notes that, in his substantive appeal (VA Form 9), 
received in January 2004, the veteran stated, "I never filed 
for a concussion in the first place.  You did that on your 
own.  That is not fair.  I never had a concussion in the 
service."  

However, the veteran's representative has continued to argue 
for service connection for residuals of a concussion, and 
three supplemental statements of the case have been issued on 
this claim since January 2004.  Under the circumstances, 
without more, the Board will err on the side of inclusion to 
avoid any possible prejudice to the veteran, and therefore 
finds that this statement does not clearly show an intent to 
withdraw the claim, and does not satisfy the criteria for 
withdrawal of the claim.  See 38 C.F.R. § 20.204 (2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

The veteran's service medical records, showed that in May 
1963, he was treated for complaints of low back pain.  There 
were no complaints or findings referencing the cervical 
spine.  

The veteran's separation examination report, dated in June 
1963, shows that his head, neck, and spine were clinically 
evaluated as normal (other than a notation of kyphosis).  In 
an accompanying "report of medical history," the veteran 
denied having had "dizziness or fainting spells," 
"frequent or severe headache," "epilepsy or fits," loss of 
memory or amnesia," and indicated that he had a history of 
"nervous trouble of any sort."  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1964 and 2004, and a 
decision of the SSA, dated in November 1985 (with 
accompanying documentation).  The Board initially notes that 
this evidence shows that the veteran has received a great 
deal of treatment for psychiatric symptoms.  In addition, 
this evidence shows that he sustained a fall at work in 
February 1972, with subsequent complaints of fainting spells, 
vomiting and weight loss.  See reports from D.R.C., M.D., 
dated in November 1972;  H.G.G., D.O. dated in 1972.  An 
April 1972 X-ray report for the cervical spine was normal.  A 
May 1973 report from C.D.A., M.D., contains diagnoses that 
include post-traumatic epilepsy.  

As noted above, in December 1975, the veteran sustained about 
a 30-foot fall from a ladder onto a concrete surface.  The 
impression was blunt trauma to the face and chest with 
multiple right rib fractures.  See reports from Medical 
Center Hospital, dated in 1975.  The next relevant treatment 
is dated in January 1988, which shows that he was afforded an 
impression of probable right sciatica and cervical strain 
after a fall at work.  See reports from J.S., M.D., dated in 
1988.  Thereafter, he complained of symptoms that included 
fainting spells, and he was noted to be taking medications 
that included Dilantin and Phenobarbital for seizures.  See 
e.g., reports from the Terrell State Hospital, dated in 1989.  
Subsequent diagnoses include syncope.   

The Board finds that the claims must be denied.  The 
veteran's service medical records do not show complaints of, 
treatment for, or a diagnosis of, either a cervical spine 
condition or a concussion.  Therefore, a chronic condition is 
not shown during service.  See 38 C.F.R. § 3.303(b).  The 
veteran's own statements, at some points, seem to support 
this finding.

In addition, the earliest evidence of a concussion, is dated 
no earlier than 1972, after a fall at work.  This is 
approximately eight years after separation from service.  The 
earliest evidence of a cervical spine disorder is dated in 
1988, which is about 24 years after separation from service.  
These periods without treatment are evidence that there has 
not been a continuity of symptomatology, and weigh against 
the claims.  Maxson.  Furthermore, the veteran is shown to 
have sustained two more falls after his 1972 fall, in 
December 1975 (with an impression was blunt trauma to the 
face and chest with multiple right rib fractures), and 
January 1988 (with an impression of probable right sciatica 
and cervical strain).  Finally, there is no competent 
evidence of a nexus between a cervical spine disorder, or 
residuals of a concussion, and the veteran's service.  The 
Board therefore finds that the preponderance of the evidence 
is against the claims that the veteran has a cervical spine 
disorder, or residuals of a concussion, that are related to 
his service.  Accordingly, the claims must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has the claimed 
conditions that should be service connected.  However, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Here, the claimed conditions are not 
capable of lay diagnosis, and the Board has determined that 
the veteran's written testimony is outweighed by the medical 
evidence (service and post-service medical records, 
indicating disorders that were not caused or aggravated 
during service and which began several years after service), 
and that this evidence shows that service connection is not 
warranted for the claimed conditions.  The Board finds that 
the evidence of record provides evidence against his claims, 
outweighing his lay statements.     

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in November 2002 (all 
claims), February 2004 ("epilepsy"), and May 2006 (all 
claims), the veteran was notified of the information and 
evidence needed to substantiate and complete the claims.  The 
November 2002 VCAA notice complied with the requirement that 
the notice must precede the adjudication. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006), aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).  To the extent that this VCAA notice may 
not have been sufficient, the RO's subsequent actions would 
have cured any procedural defect because the veteran was 
issued supplemental VCAA notices in February 2004 
("epilepsy"), and May 2006 (all claims), and he had the 
opportunity to submit additional argument and evidence, which 
he did over the course of the five years following the 
notice.  Therefore, the timing of the VCAA notice was not 
prejudicial.  Id.  Further, the record also shows that the 
veteran has actual knowledge of the evidence necessary to 
substantiate his claims, based upon his arguments those 
presented by his representative.  See e.g., statement of 
accredited representation in appealed case, dated in October 
2007.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in August 2007 Supplemental Statement of the Case, and 
in any event, as the claims have been denied, any questions 
as to the disability rating or the appropriate effective date 
to be assigned are moot.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

With regard to the claim for a low back disability, in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Court stated that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  

A review of the May 2006 VCAA notice shows that the veteran 
was notified that his claim for service connection for a low 
back disorder was previously denied.  It further informed the 
veteran that he had to submit new and material evidence to 
reopen his claim, and that the evidence must show that a 
chronic or permanent disability involving the low back 
disorder was incurred in service.  Although the May 2006 VCAA 
notice incorrectly indicated that the most recent denial of 
the veteran's low back claim was in July 2004, this is 
harmless error, as the November 2002 VCAA notice included the 
correct date (of November 1987), and as the veteran has 
demonstrated actual knowledge of the criteria for reopening, 
based upon his arguments those presented by his 
representative.  See e.g., statement of accredited 
representation in appealed case, dated in October 2007.  In 
summary, the veteran has been provided with adequate notice 
of what constitutes new and material evidence to reopen his 
claim for service connection.  Id.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records, and SSA records.  

In December 2002, the Rusk State Hospital informed VA that it 
did not have any records for the veteran.  In February 2003, 
the Mother Francis Hospital similarly informed VA that any 
records for the veteran from 1988, the claimed year of 
treatment, were no longer retained.  

The veteran has not been afforded examinations, and an 
etiological opinions have not been obtained.  However, with 
regard to the claim for a low back condition, as the Board 
has determined that new and material evidence has not been 
presented, a remand for an examination and/or an etiological 
opinion is not required to decide the claim.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  

With regard to the claims for a cervical spine condition, and 
residuals of a concussion, under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the Board has determined that a cervical spine 
condition, and a concussion, are not shown during service, 
there are no relevant post-service medical treatment records 
dated prior to 1972 (a period of about eight years after 
separation from service), and there is no competent evidence 
to show or indicate that the veteran has a cervical spine 
condition, or residuals of a concussion, that are related to 
service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for a low back disability is denied.
 
Service connection for residuals of a concussion is denied.

Service connection for a cervical spine condition is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


